Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


1-4, 6-10 is/are rejected under 35 U.S.C. 102(a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamaguchi (US 2017/0140852).
Regarding claims 1 and 4; Yamaguchi teaches a superconducting wire comprising a substrate having a first main surface and a second main surface located opposite to the first main surface, a superconducting material layer disposed on the first main surface of the substrate, along at least part of the superconducting wire in a direction in which the superconducting wire extends, the superconducting material layer being disposed to cover a side surface of the substrate in a width direction of the substrate and cover at least a part of the second main surface (claim 1), a thickness of the superconducting material layer located on the first main surface varying along the width direction (para. 0083-0085, fig. 14, #5: superconductor 5 varies in thickness with the thickest part of the film toward the center in a width direction), a maximum thickness of the superconducting material layer located on the second main surface being smaller than a maximum thickness of the superconducting material layer located on the first main surface (para. 0075-0076, fig. 12, #5: superconductor thickness is larger on first main face than the thickness on second main face).
In the alternative, it would have been obvious to combine the various embodiments of Yamaguchi in order to realize the benefits of the different embodiments in combination absent a showing of unexpected results.
 Regarding claims 2-3, Yamaguchi teaches that the intermediate layer (3) and the protective layer (7) lies underneath and above the superconducting layer respectively. Additionally, all three layers have a maximum thickness on the second 
Regarding claim 6, Yamaguchi teaches that along at least a part of the superconducting wire in the direction in which the superconducting wire extends, the superconducting material layer located one end of the second main surface in the width direction is separate from the superconducting material layer located on another end of the second main surface in the width location (para. 0075-0076, fig. 12, #5: superconductor thickness is larger on first main face than the thickness on second main face).
Regarding claims 7-10, Yamaguchi teaches the superconductor indirectly on the first main surface of the substrate, the first main surface of the substrate includes a curved portion, the curved portion is located at an end of the first main surface in the width direction (fig. 15) and the superconducting material is made of an oxide superconducting material (para. 0049).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the thickness of the superconducting material layer on the first main surface varies along the width such that the superconducting material layer thickness of at least one end is larger than the thickness of a central portion of the superconducting material layer in the width direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735